Citation Nr: 1328155	
Decision Date: 09/04/13    Archive Date: 09/10/13

DOCKET NO.  10-35 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a dental and mouth disorder (claimed as problems with upper bridge, gingivitis, and gums), for compensation purposes only. 


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1982 to January 1988.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the benefit sought on appeal.  The Veteran then perfected a timely appeal of this issue.

In July 2012, the Veteran was afforded her requested Board hearing before the undersigned Veterans Law Judge at the local RO in Philadelphia, Pennsylvania (Travel Board hearing).  A copy of the hearing transcript has been associated with the claims file.  

The Board is cognizant of the United States Court of Appeals for Veterans Claims' (Court) holding that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  A May 2012 VA notice letter indicates that the Veteran's VA Form 21-526, Application for Compensation and/or Pension, was forwarded to the VA Medical Center for consideration of dental treatment.  No follow up information is of record, however.  The matter is referred to the RO for any action deemed appropriate.  

The Veteran's Virtual VA paperless claims file was also reviewed and considered in preparing this remand, along with the Veteran's paper claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.

Initially, the Veteran's DD-214 Form is not currently contained in the claims file.  This document may contain additional pertinent information regarding the Veteran's active military service.  Upon remand, this document should be obtained and associated with the claims file.

Additionally, at her Board hearing, the Veteran testified that she currently receives treatment for her dental disorder from private medical providers, Doctors Albani and Yee.  The claims file contains only one April 2010 private treatment record from Dr. Yee, which was submitted by the Veteran.  To date, the RO has not made an attempt to obtain the treatment records from Dr. Albani., and has only made one attempt to obtain the complete records from Dr. Yee.  Upon Remand, the RO/AMC should obtain these private treatment records, as they are pertinent to the Veteran's claim.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002).

A VA examination is necessary before the claim can be decided on the merits.  VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2012); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran asserts that an in-service motor vehicle accident caused her to lose a tooth, which was then repaired in-service with a bridge.  The Veteran testified at her Board hearing that this bridge has since failed and is causing her substantial problems.

The Veteran's service treatment records (STRs) document that she was in a motor vehicle accident in November 1984.  The Veteran's head hit the windshield and two of her teeth (#8 and #9) were lacerated.  A line of duty determination was not completed.  Subsequently, that same month, tooth #8 had to be extracted.  The Veteran's military exit examination in December 1987 documented that teeth #7 and #8 were missing, and she had a partial denture connecting tooth #6 to tooth #9.

Post-service, the Veteran's private dental provider, Dr. Yee, submitted an April 2009 statement, in which she indicated that the Veteran had been a patient in her office since April 1988.  Per the Veteran's history, Dr. Yee reported that the Veteran was involved in a motor vehicle accident in 1984, lost teeth #7 and #8, and had a bridge made shortly afterward on a Navy ship.  Dr. Yee stated that the Veteran has had an ongoing problem with her gums and lost bone over the years.  An April 2010 private treatment record from Dr. Yee indicates that the Veteran currently has bone loss and a bridge connecting tooth #6 to tooth #9.

Service connection for treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment in accordance with 38 C.F.R. § 17.161 (2012).  See 38 C.F.R. § 3.381 (2012).  Otherwise, dental disabilities are compensable for rating purposes under 38 C.F.R. § 4.150 (2012) (schedule of ratings-dental and oral disabilities).  Such disabilities include impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of a tooth only if such is due to loss of substance of body of maxilla or mandible.  38 C.F.R. § 4.150 (Diagnostic Codes 9900-9916) (2012). 

Therefore, the claims file contains medical evidence of a current disorder, an in-service incurrence of this disorder, and evidence of an indication that the disorder is related to in-service events.  To date, the Veteran has not yet been afforded a VA dental examination.  Given the state of the evidence, one is warranted in this case to determine whether she has lost a tooth or teeth due to loss of substance of body of the maxilla or mandible, or otherwise has a compensable dental disorder as the result of trauma sustained during her active military service.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 38 C.F.R. § 4.150.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's DD-214 Form. 

If the Form cannot be located, a written statement to that effect should be requested for incorporation into the record.

2.  Contact the Veteran to obtain the specific names and addresses of her private medical providers.  Following the Veteran's release of these private treatment records, obtain and associate records from the following sources:
a) Dr. Y. (21-4142 already of record)
b) Dr. A.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  After obtaining the above records, schedule the Veteran for a VA dental examination. The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the examiner designated to examine the Veteran.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.  A complete history of dental injury should be noted in the report. 

Following a physical examination of the Veteran, the dental examiner should answer the following questions:

a) Identify any current dental disorders, to include any tooth loss.

b) For each identified disorder, determine whether it is at least as likely as not that any identified disorder is related to trauma during the Veteran's active military service, to include the November 1984 motor vehicle accident.  

c) If tooth loss is found, the examiner should determine whether there is also bone loss (or loss of the substance of the body) of the maxilla or mandible?
a. If yes, is it at least as likely as not that this bone loss caused the tooth loss?
b. If yes, is it at least as likely as not that this bone loss was caused by trauma or disease? 

Of note, the Veteran is competent to report her in-service and post-service symptoms.  Therefore, in forming his or her opinion, the VA examiner must ask the Veteran about her symptoms during her active military service and since her active military service.  The examiner must also comment upon and consider these lay statements in forming his or her medical opinion.  

4.  The Veteran is hereby notified that it is her responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of her case.  The consequences of failure to report for a VA examination without good cause may include denial of her claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

5.  After the above actions have been completed, if the Veteran's claim for compensation remains in a denied stance, readjudicate the claim and issue to the Veteran and her representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



